DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 17/236264 filed on November 02, 2022.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


					Applicant
3.	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution.



Response to Arguments
4.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 9-10 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The Office Action rejects claims 1-20 under 35 U.S.C. § 103 as being unpatentable over various combinations of Kemper, Heytens and Hassine. The rejection of claims 1, 14 and 19 is respectfully traversed. For brevity, the following discussion refers to claim 1, with similar discussion being applicable to claims 14 and 19. Claim 1 recites "copying at least some of the runtime data . .. as monitoring data". To address this feature, the Office Action cites Kemper at [0036], [0029-0030] and [0048]. However, these sections as understood just discuss copying data generally without indication that it is specifically "monitoring data". The specification at [0064]-[0065] discusses that the monitoring data is used for evaluating a historical performance of the processes. Thus, one of ordinary skill in the art would understand that "monitoring data" differs from generic or unspecified data. Nothing in Kemper as understood suggests that its snapshots are used to evaluate historical performance. Thus, Kemper fails to suggest all the features of claim 1. The addition of Heytens to Kemper fails to cure this defect. As understood, Heytens at [0157] discusses associating a timestamp with a model, and at [0198] discusses altering a threshold in order to adjust the results of the confusion matrix without changing the neural network. However, nothing in Heytens as understood suggests that these features are used to evaluate historical performance. Thus, the addition of Heytens to the combination fails to suggest all the features of claim 1. The addition of Hassine fails to cure this defect. As understood, Hassine at [0897] and [1218]-[1219] discusses using alerts to manage a scheduled model. However, nothing in Hassine as understood suggests that these features are used to evaluate historical performance. Thus, the addition of Hassine to the combination fails to suggest all the features of claim 1.  Thus, it is respectfully submitted that claims 1, 14 and 19, and their respective dependent claims, are allowable.”

	Examiner replies that Kemper teaches each and every claim limitation. As Examiner mentioned during the interview the phrase “runtime data” is broad. Therefore any data that is executed is seen as runtime data. Clarification of the “runtime data” would overcome the cited prior art. However In addition to the cited sections Par. 0041 and 0042 Kemper discloses copying data when an update occurs.  Once an update occurs the updated data is stored.  Waiting for an update on the data is seen as monitoring data, since the system updates the data only on update, and there must monitor the data for an update. 




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-7, 9-14 and 16-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemper et al. U.S. Patent Application Publication No. 2013/0073513 (herein as ‘Kemper’), and further in view of Heytens et al. U.S. Patent Application Publication No. 2003/0220860 (herein as ‘Heytens’).


As to claim 1 Kemper teaches a computer-implemented method of monitoring system performance of an in-memory computer system, the method comprising: 
executing, by the in-memory computer system, a plurality of on-line transaction processes (OLTPs), wherein executing the plurality of OLTPs includes: receiving runtime data, and storing the runtime data in a main memory component of the in- memory computer system for runtime data collection processes [0036-0037, Kemper discloses the OLTP processing data.  The OLTP can perform insert, update, and delete data records by taking the high level code and compling the code into low level code that stores the objects and records within a data structure. The runtime data is seen as the high-level scripting language. The data structures are seen as the storing the data in the main memory);  
executing, by the in-memory computer system, a plurality of on-line analytical processes (OLAPs) on the same runtime data for runtime data analysis processes, wherein executing the plurality of OLAPs produces a plurality of runtime data analysis results  [Par. 0039 Kemper discloses the OLAP executing  queries on transactions data.  Par. 0080 Kemper discloses storing the completed transactions by committing the transaction to a transaction log.The runtime data analysis results are seen as the completed/finished query];
storing, by the in-memory computer system, the runtime data in a plurality of system tables in the main memory component [0032 Kemper teaches OLTP and OLAP can be performed to stored information on the main memory database];
Kemper does not teach but Heytens teaches executing, by the in-memory computer system, a statistics scheduler process (Par. 0080 Heytens discloses an example of examining input data such as the demographics (statistics) to determine predictors of risk. Par. 0094 Heytens discloses scheduling periodically modifications to sets of input data based upon a time period); 
Kemper and Heytens are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to transaction processing of Kemper to include the scheduling of Heytens, to allow providing data on real-time event. The suggestion/motivation to combine is that it would be obvious to try in order to gather effective information for modeling and analysis (Par. 0006 Heytens).
Kemper teaches and performing, by the in-memory computer system, the runtime data collection processes and the runtime data analysis processes in accordance with the statistics scheduler process, wherein performing the runtime data collection processes and the runtime data analysis processes includes copying at least some of the runtime data from one or more of the plurality of system tables to one or more of a plurality of statistics tables in the main memory as monitoring data (Par. 0036 Kemper teaches stored procedures in a high level scripting language as a scrip procedure. Par. [0029-0030] Kemper teaches copy on update the OLTP transaction or OLTP database (i.e.: tables)  with statistic data. Par. 0048 Kemper monitoring data or automatically detect snapshot page. Par. 0041 and 0042 Kemper discloses copying data when an update occurs.  Once an update occurs the updated data is stored.  Waiting for an update on the data is seen as monitoring data, since the system updates the data only on update, and there must monitor the data for an update).


As to claim 2 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Kemper teaches wherein executing the statistics scheduler process includes invoking one or more query statements  [Kemper, 0032, performed attribute values; 0073, parameters for performance].

As to claim 3 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Kemper teaches wherein executing the statistics scheduler process includes executing one or more select commands [Kemper, 0032, performed attribute values; 0073, parameters for performance].

As to claim 4 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Kemper teaches wherein executing the statistics scheduler process includes executing one or more insert commands [Kemper, 0036, stored procedures in a high level scripting language as a scrip procedure].

As to claim 5 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Heytens teaches wherein executing the statistics scheduler process includes associating a time indicator with the runtime data (Par. 0080, Par. 0081, Par. 0157 Heytens discloses a timestamp is associated with the identified data that is used to build a model).

As to claim 6 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Heytens teaches wherein executing the statistics scheduler process includes collecting the runtime data according to predetermined settings stored in a configuration file (Par. 0080 Heytens discloses obtaining data based upon determined or predetermined predictors).

As to claim 7 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Heytens teaches wherein executing the statistics scheduler process includes evaluating alert conditions according to predetermined settings stored in a configuration file (Par. 0121-0126 Heytens discloses identifying the variables used to build a model to detect fraud).


As to claim 9 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Heytens teaches further comprising: evaluating, by the in-memory computer system, the plurality of runtime data analysis results; and adjusting a performance of the in-memory computer system as a result of evaluating the plurality of runtime data analysis results (Par. 0198 Heytens discloses monitoring the hit rate to determine to increase the probability threshold which is used to determine if a sample is fraudulent or not fraudulent).

As to claim 10 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Kemper teaches wherein executing the statistics scheduler process includes scheduling a first script procedure stored in the main memory, and wherein the runtime data collection processes and the runtime data analysis processes are performed in accordance with the first script procedure ([0036, stored procedures in a high level scripting language as a scrip procedure to [0029-0030] copy on update the OLTP transaction or [0003] OLTP database (i.e.: tables)  with statistic data as [0048] monitoring data or automatically detect snapshot page].

As to claim 11 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Kemper teaches wherein executing the statistics scheduler process includes: scheduling a second script procedure stored in the main memory; performing data analysis on the monitoring data in one or more of the plurality of statistics tables in accordance with the second script procedure [Kemper, 0036, stored procedures in a high level scripting language as a scrip procedure];
Heytens teaches and generating a plurality of system performance metrics in accordance with performing the data analysis on the monitoring data  (Par. 0080-0082 Heytens discloses determining and identifying predictors to monitor the data)


As to claim 12 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Kemper teaches wherein the runtime data collection processes are adapted to be edited independently of the runtime data analysis processes [0036, stored procedures in a high level scripting language as a scrip procedure to [0029-0030] copy on update the OLTP transaction or [0003] OLTP database (i.e.: tables)  with statistic data as [0048] monitoring data or automatically detect snapshot page.  Kemper discloses using a script to monitor the data].


As to claim 13 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Kemper teaches further comprising: 
performing, by the in-memory computer system, one or more predetermined data analyses on the monitoring data, wherein performing the one or more predetermined data analyses includes producing a plurality of system performance metrics  (Par. 0080-0082 Heytens discloses determining and identifying predictors to monitor the data);
and receiving, by the in-memory computer system from a business intelligence tool, one or more requests for some of the system performance metrics (Par. 0080-0082 Heytens discloses determining and identifying predictors to monitor the data).

As to claim 14 Kemper teaches an apparatus comprising an in-memory computing system, the in- memory computing system comprising: 
a plurality of server subsystems (Par. 0014 Kemper discloses a server);
a main memory subsystem in data communication with the plurality of server subsystems and having stored thereon one or more system tables and one or more statistics tables (Par. 0009 Kemper discloses a memory);
Kemper does not teach but Heytens teaches a scheduler subsystem in data communication with the main memory subsystem (Par. 0080 Heytens discloses an example of examining input data such as the demographics (statistics) to determine predictors of risk. Par. 0094 Heytens discloses scheduling periodically modifications to sets of input data based upon a time period); 
Kemper and Heytens are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to transaction processing of Kemper to include the scheduling of Heytens, to allow providing data on real-time event. The suggestion/motivation to combine is that it would be obvious to try in order to gather effective information for modeling and analysis (Par. 0006 Heytens).
Kemper teaches a disk storage subsystem (Par. 0044 Kemper discloses a storage); 
and computer executable instructions stored among the main memory subsystem and the disk storage subsystem, wherein the computer executable instructions are configured to cause the plurality of server subsystems to: execute a plurality of on-line transaction processes (OLTPs), wherein executing the plurality of OLTPs includes: receiving runtime data, and storing the runtime data in a main memory component of the in-memory computer system for runtime data collection processes [0036-0037, Kemper discloses the OLTP processing data.  The OLTP can perform insert, update, and delete data records by taking the high level code and compiling the code into low level code that stores the objects and records within a data structure. The runtime data is seen as the high-level scripting language. The data structures are seen as the storing the data in the main memory);  
execute a plurality of on-line analytical processes (OLAPs) on the same runtime data for runtime data analysis processes, wherein executing the plurality of OLAPs produces a plurality of runtime data analysis results [Par. 0039 Kemper discloses the OLAP executing  queries on transactions data.  Par. 0080 Kemper discloses storing the completed transactions by committing the transaction to a transaction log. The runtime data analysis results are seen as the completed/finished query];
and store the runtime data in a plurality of system tables in the main memory component [0032 Kemper teaches OLTP and OLAP can be performed to stored information on the main memory database];
Kemper does not teach but Heytens teaches wherein the computer executable instructions are configured to cause the scheduler subsystem to: execute a statistics scheduler process (Par. 0094 Heytens discloses scheduling periodically modifications to sets of data based upon a time period.  Par. 0080 Heytens discloses an example of using the demographics (statistics) to determine predictors of risk);
Kemper teaches and perform the runtime data collection processes and the runtime data analysis processes in accordance with the statistics scheduler process, wherein performing the runtime data collection processes and the runtime data analysis processes includes copying at least some of the runtime data from one or more of the plurality of system tables to one or more of a plurality of statistics tables in the main memory as monitoring data (Par. 0036 Kemper teaches stored procedures in a high level scripting language as a scrip procedure. Par. [0029-0030] Kemper teaches copy on update the OLTP transaction or OLTP database (i.e.: tables)  with statistic data. Par. 0048 Kemper monitoring data or automatically detect snapshot page).


As to claim 16 Kemper in combination with Heytens teaches each and every limitation of claim 14.
In addition Kemper teaches wherein the computer executable instructions are configured to cause the scheduler subsystem further to: evaluate the plurality of runtime data analysis results; and adjust a performance of the in-memory computer system as a result of evaluating the plurality of runtime data analysis results (Par. 0198 Heytens discloses monitoring the hit rate to determine to increase the probability threshold which is used to determine if a sample is fraudulent or not fraudulent).

As to claim 17 Kemper in combination with Heytens teaches each and every limitation of claim 14.
In addition Kemper teaches wherein the runtime data collection processes are adapted to be edited independently of the runtime data analysis processes [0036 Kemper discloses stored procedures in a high level scripting language as a scrip procedure to [0029-0030] copy on update the OLTP transaction or [0003] OLTP database (i.e.: tables)  with statistic data as [0048] monitoring data or automatically detect snapshot page.  Kemper discloses using a script to monitor the data].

As to claim 18 Kemper in combination with Heytens teaches each and every limitation of claim 14.
In addition Kemper teaches wherein the computer executable instructions are configured to cause the plurality of server subsystems further to: perform one or more predetermined data analyses on the monitoring data, wherein performing the one or more predetermined data analyses includes producing a plurality of system performance metrics (Par. 0080-0082 Heytens discloses determining and identifying predictors to monitor the data);
and receive, from a business intelligence tool, one or more requests for some of the system performance metrics (Par. 0080-0082 Heytens discloses determining and identifying predictors to monitor the data).


	As to claim 19 Kemper teaches a non-transitory computer readable storage medium having stored thereon computer executable instructions that, when executed, cause one or more data processing units of an in-memory computer system to perform a method comprising: 
executing, by the in-memory computer system, a plurality of on-line transaction processes (OLTPs), wherein executing the plurality of OLTPs includes [0036-0037, Kemper discloses the OLTP processing data.  The OLTP can perform insert, update, and delete data records by taking the high level code and compling the code into low level code that stores the objects and records within a data structure. The runtime data is seen as the high-level scripting language. The data structures are seen as the storing the data in the main memory);  
receiving runtime data, and storing the runtime data in a main memory component of the in- memory computer system for runtime data collection processes; executing, by the in-memory computer system, a plurality of on-line analytical processes (OLAPs) on the same runtime data for runtime data analysis processes, wherein executing the plurality of OLAPs produces a plurality of runtime data analysis results [Par. 0039 Kemper discloses the OLAP executing  queries on transactions data.  Par. 0080 Kemper discloses storing the completed transactions by committing the transaction to a transaction log. The runtime data analysis results are seen as the completed/finished query];
storing, by the in-memory computer system, the runtime data in a plurality of system tables in the main memory component [0032 Kemper teaches OLTP and OLAP can be performed to stored information on the main memory database];
Kemper does not teach but Heytens teaches executing, by the in-memory computer system, a statistics scheduler process (Par. 0080 Heytens discloses an example of examining input data such as the demographics (statistics) to determine predictors of risk. Par. 0094 Heytens discloses scheduling periodically modifications to sets of input data based upon a time period); 
Kemper teaches and performing, by the in-memory computer system, the runtime data collection processes and the runtime data analysis processes in accordance with the statistics scheduler process, wherein performing the runtime data collection processes and the runtime data analysis processes includes copying at least some of the runtime data from one or more of the plurality of system tables to one or more of a plurality of statistics tables in the main memory as monitoring data (Par. 0036 Kemper teaches stored procedures in a high level scripting language as a scrip procedure. Par. [0029-0030] Kemper teaches copy on update the OLTP transaction or OLTP database (i.e.: tables)  with statistic data. Par. 0048 Kemper monitoring data or automatically detect snapshot page).

As to claim 20 Kemper in combination with Heytens teaches each and every limitation of claim 19.
In addition Heytens teaches wherein the computer executable instructions are further configured to cause the one or more data processing units to perform the method further comprising: performing, by the in-memory computer system, one or more predetermined data analyses on the monitoring data, wherein performing the one or more predetermined data analyses includes producing a plurality of system performance metrics (Par. 0080-0082 Heytens discloses determining and identifying predictors to monitor the data);
and receiving, by the in-memory computer system from a business intelligence tool, one or more requests for some of the system performance metrics (Par. 0080-0082 Heytens discloses determining and identifying predictors to monitor the data).

As to claim 21 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Heytens teaches wherein the monitoring data is used for evaluating a historical performance (Par. 0192 Heytens discloses the data is associated with performance of the data mining model and frequency of classification success/errors).

As to claim 22 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Heytens teaches wherein the monitoring data includes time indicators (Par. 0080 Heytens discloses the data is associated with performance of the data mining model and frequency of classification success/errors).

As to claim 23 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Heytens teaches wherein the monitoring data includes time indicators for evaluating a historical performance (Par. 0080 Heytens discloses the data is associated with performance of the data mining model and frequency of classification success/errors).

As to claim 24 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Heytens teaches wherein the monitoring data includes time indicators for evaluating a historical performance of the plurality of OLTPs and the plurality of OLAPs (Par. 0080 Heytens discloses the data is associated with performance of the data mining model and frequency of classification success/errors).


As to claim 26 Kemper in combination with Heytens teaches each and every limitation of claim 1.
In addition Heytens teaches wherein the runtime data results from executing the plurality of OLTPs (Par. 0092 Heyten discloses the ZLE which includes the OLAP and OLTP produces predictions.  The predictions are seen as runtime data).


8.	Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Kemper et al. U.S. Patent Application Publication No. 2013/0073513 (herein as ‘Kemper’), in combination with Heytens et al. U.S. Patent Application Publication No. 2003/0220860 (herein as ‘Heytens’) and further in view of Hassine et al [2009/0234710] and Kitamura et al. U.S. Patent No. 7,117,249 (herein as ‘Kitamura’).


As to claim 25 Kemper in combination with Heytens teaches each and every limitation of claim 1.
Kemper in combination with Heytens does not teach but Kitamura teaches wherein copying at least some of the runtime data includes: copying at least some of the runtime data from the one or more of the plurality of system tables to the one or more of the plurality of statistics tables in the main memory with no inter-process communication (Col. 9 Lines 28-40 Kitamura discloses copying the data from the data storage system of 30a to data storage system of 30b).
Kemper and Kitamura are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to transaction processing of Kemper to include the transaction identifiers of Kitamura, to access large quantity of information. The suggestion/ motivation to combine is to access information from many remote locations (Col. 1 Lines 10-14 Kitamura).


As to claim 27 Kemper in combination with Heytens teaches each and every limitation of claim 1.
Kemper in combination with Heytens does not teach but Kitamura teaches wherein a given OLTP of the plurality of OLTPs results in a subset of the runtime data, wherein the subset of the runtime data is associated with an identifier that identifies the given OLTP (Col. 8 Lines 1-10 Kitamura discloses the transactions are associated with an identifier).
Kemper and Kitamura are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to transaction processing of Kemper to include the transaction identifiers of Kitamura, to access large quantity of information. The suggestion/ motivation to combine is to access information from many remote locations (Col. 1 Lines 10-14 Kitamura).



9.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kemper et al. U.S. Patent Application Publication No. 2013/0073513 (herein as ‘Kemper’), in combination with Heytens et al. U.S. Patent Application Publication No. 2003/0220860 (herein as ‘Heytens’) and further in view of Hassine et al [2009/0234710].


As to claim 8 Kemper in combination with Heytens teaches each and every limitation of claim 1.
Kemper in combination with Heytens does not teach but Hassine teaches further comprising: evaluating, by the in-memory computer system, the monitoring data according to one or more alert condition definitions and writing, by the in-memory computer system, an alert to one or more of a plurality of alert tables stored in the main memory when an alert condition is detected ([Hassine, 0897, alert tables; 1218-1219, the schedule mode provides different types of alerts for the monitoring of the scheduling by segment].
Kemper and Hassine are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to transaction processing of Kemper to include the scheduling of Hassine, to allow providing data on real-time event. The suggestion/ motivation to combine is to provide more alert condition definitions and customer value/preferences [Hassine, 0024].

As to claim 15 Kemper in combination with Heytens teaches each and every limitation of claim 14.
Kemper in combination with Heytens does not teach but Hassine teaches wherein the computer executable instructions are configured to cause the scheduler subsystem further to: evaluate the monitoring data according to one or more alert condition definitions; and to write an alert to one or more of a plurality of alert tables stored in the main memory when an alert condition is detected  ([Hassine, 0897, alert tables; 1218-1219, the schedule mode provides different types of alerts for the monitoring of the scheduling by segment].
Kemper and Hassine are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to transaction processing of Kemper to include the scheduling of Hassine, to allow providing data on real-time event. The suggestion/ motivation to combine is to provide more alert condition definitions and customer value/preferences [Hassine, 0024].


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  November 15, 2022Examiner, Art Unit 2159                     
                                                                                                                                                                                                                                                                                                                                                                                   
/AMRESH SINGH/Primary Examiner, Art Unit 2159